            Case 3:17-cv-00327-JLH Document 45 Filed 02/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

TURNING POINT USA AT ARKANSAS
STATE UNIVERSITY and ASHLYN HOGGARD,                                                   PLAINTIFFS

v.                             Case No. 3:17-cv-00327 (JLH/JTR)

The Trustees of Arkansas State University—
RON RHODES, et al.                                                                  DEFENDANTS



                      DEFENDANTS’ RESPONSE TO
             MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF

       Come now the defendants, by and through their attorneys, and, for their Response to

Motion for Leave to File Amici Curiae Brief, state:

       1.      Defendants have no objection to the request to file the amici curiae brief, although

it appears the amici brief will be of limited utility to the Court. The brief retreads the same ground

as plaintiffs’ Motion for Summary Judgment and adds nothing new to the discussion. In fact, the

brief demonstrates a lack of knowledge about the facts revealed through discovery, which may be

why it is rare for amicus briefs to be allowed at the trial level. See Counts v. Cedarville Sch. Dist.,

295 F. Supp. 2d 996, 998 (W.D. Ark. 2003) (declining to consider amicus brief).

       2.      If the Court allows the amici brief, defendants affirmatively request the opportunity

to engage in limited discovery regarding the unsupported factual allegations by separate amicus

Peace and Love that it has had trouble reserving tables or speaking in areas of campus. ASU has

researched its records and found no evidence of any such issues.

       WHEREFORE, defendants submit this response to the Court for consideration and pray

that the Court grant appropriate relief; and for all other relief to which they are properly entitled

under the premises.

                                                 -1-
Case 3:17-cv-00327-JLH Document 45 Filed 02/15/19 Page 2 of 3



                           Respectfully submitted,

                           Delena C. Hurst (2007089)
                           dhurst@asusystem.edu
                           Associate General Counsel
                           Arkansas State University System
                           501 Woodlane Dr., #600
                           Little Rock, AR 72201
                           Ph: (501) 660-1009

                           -and-

                           Rodney P. Moore (96134)
                           rpmoore@wlj.com
                           WRIGHT, LINDSEY & JENNINGS LLP
                           200 West Capitol Avenue, Suite 2300
                           Little Rock, AR 72201
                           Ph: (501) 371-0808

                           -and-

                           Jeffrey W. Puryear (93109)
                           jpuryear@wpmfirm.com
                           Ryan M. Wilson (2008206)
                           rwilson@wpmfirm.com
                           WOMACK PHELPS
                           PURYEAR MAYFIELD & McNEIL, P.A.
                           P.O. Box 3077
                           Jonesboro, AR 72403
                           Ph: (870) 932-0900

                           By: /s/ Ryan M. Wilson
                                 Attorneys for Defendants




                             -2-
          Case 3:17-cv-00327-JLH Document 45 Filed 02/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of February, 2019, I electronically filed the foregoing
with the clerk of the Court by using the CM/ECF system, which will send electronic notice to the
following counsel of record:

Ethan C. Nobles
NOBLES LAW FIRM
149 S. Market
Benton, AR 72015
ethan@NoblesLawFirm.com

Tyson C. Langhofer
ALLIANCE DEFENDING FREEDOM
15100 N. 90th St.
Scottsdale, AZ 85260
tlanghofer@adflegal.org

Jonathan M. Larcomb
ALLIANCE DEFENDING FREEDOM
440 1st St. NW
Washington, DC 20001
jlarcomb@adflegal.org

David Cortman
ALLIANCE DEFENDING FREEDOM
1000 Hurricane Shoals Road NE
Suite D-1100
Lawrenceville, GA 30043
dcortman@adflegal.org
       Attorneys for Plaintiffs

                                              __/s/ Ryan M. Wilson     ____________________
                                              Ryan M. Wilson

 




                                                -3-
